The true idea of an inferior jurisdiction involves circumstances and characteristics in no wise applicable to justice courts. In its original creation it is confined to causes arising from contracts made and circumstances occurring within the bounds of the jurisdiction, 1 Bac.Abr. 562, 564; 7 Vin.Abr. 20 pi. 1, 2, 8, 22 pi. 8, 29 pi. 83. In England, courts palatine are considered as superior courts, 6 Vin.Abr. 573, pi. 4. The Court of Eli is inferior and differs from Courts Palatine only in respect of jurisdiction of causes originating wholly or in part within the limits of its jurisdiction, 2 Bac.Abr. 204; 1 Bac.Abr. 633, 560-563. *478The jurisdiction of justices of the peace is not thus contracted. In one sense it extends all over the world, for they may as well take cognizance of contracts made in China as in Dover.
It is an essential quality of superior jurisdictions that they be courts of record; and all courts are of record which have the power to fine and imprison. Salk. 200, pi. 1; 1 Bac.Abr. 559, 565. Justices of the peace have this power. 1 Body Laws 142, 157. They are to keep fair entries or records of their proceedings. Idem 157. It would seem, too, that most courts of inferior jurisdiction are founded on charter, prescription etc., but that those of superior always originate either from positive statute or immemorial establishment in the common law. 7 Vin. Abr. 27, pi. 17; 1 Bac.Abr. 562; 1 LiLAbr. 507, G, H. Let it not be imagined that this jurisdiction cannot be a court of record because it consists of but one person, for there are several courts of record in England where one judge may administer justice, 1 Bac.Abr. 555; 2 Hawk.P.C. 3, s. 10.
Read, C. J.
The Court had not much doubt upon the subject through the whole course of the argument, but as this happened to be the first application of the kind since we have sat here, we were desirous of having it pretty fully argued, that all doubt might be removed. This has been done; and we are now fully satisfied that courts of justices of the peace are of superior jurisdiction and consequently that diminution may be alleged to the returns of their records. It appears pretty evidently that this record justifies diminution therefore.
Motion granted.